United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-2750
                       ___________________________

                               Hollis Devin Martz

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

Manya Wood, Deputy Prosecuting Attorney, Sevier County; Tom Cooper, Judge;
Chad Dowdle, Deputy, Sevier County Sheriff’s Office; Charles A. Yeargan, Judge,
    Sevier County Circuit Court; Erin Hunter, Deputy Prosecuting Attorney

                           lllllllllllllllllllllDefendants

                            Sheriff Benny Simmons

                      lllllllllllllllllllllDefendant - Appellee

   Kris Hundley, Deputy; Michael Barnes, Deputy; Thomas Jackson, Deputy;
  Matthew D. Webb, Deputy; Johnny Cooke, Deputy; Greg Davignon, Deputy;
            Robert Gentry, Deputy; Bryan Chessir; Wendy Kelley

                           lllllllllllllllllllllDefendants
                                   ____________

                    Appeal from United States District Court
                for the Western District of Arkansas - Texarkana
                                 ____________

                          Submitted: March 20, 2020
                            Filed: April 10, 2020
                                [Unpublished]
                               ____________
Before COLLOTON, WOLLMAN, and KELLY, Circuit Judges.
                       ____________

PER CURIAM.

       Arkansas inmate Hollis Martz appeals the district court’s1 adverse grant of
summary judgment on a due process claim arising out of a delay in his first
appearance while he was a pretrial detainee. Having reviewed the record de novo in
the light most favorable to Martz and having drawn all reasonable inferences in his
favor, see Peterson v. Kopp, 754 F.3d 594, 598 (8th Cir. 2014) (standard of review),
we conclude that, given the totality of the circumstances, summary judgment was
properly granted for the reasons stated by the district court, see Hayes v. Faulkner
Cty., 388 F.3d 669, 673-675 (8th Cir. 2004).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable Susan O. Hickey, Chief Judge, United States District Court for
the Western District of Arkansas.

                                        -2-